Third District Court of Appeal
                               State of Florida

                      Opinion filed November 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1619
                      Lower Tribunal No. F18-23125
                          ________________


                         Zachery McBurrows,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, Teresa Mary Pooler,
Judge.

     Zachery McBurrows, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and BOKOR, JJ.

     PER CURIAM.
      Affirmed. Zachery McBurrows appeals his conviction and sentence

following revocation of his probation. We affirm in all respects, but remand

for the entry of an order of revocation of probation. See Robinson v. State,

74 So. 3d 570 (Fla. 4th DCA 2011) (Upon revocation of probation, the trial

court is required to enter a written order specifying the conditions of

probation that were violated.).




                                     2